Affirm and Opinion Filed May 27, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00019-CR

                                VICTORIA STUART, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F10-62404-I

                              MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans
                                 Opinion by Chief Justice Wright
       After a jury found Victoria Stuart guilty of aggravated assault with a deadly weapon, it

assessed her punishment at ten years’ imprisonment, probated for eight years, and a $10,000 fine.

Based on the trial court’s findings following a hearing about why the reporter’s record has not

been filed, we concluded appellant has abandoned her appeal. We ordered the appeal submitted

without the reporter’s record and briefs. See TEX. R. APP. P. 37.3(c), 38.8(b)(4). Absent briefs,

no issues are before us. Finding no fundamental error, we affirm the trial court’s judgment.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
Do Not Publish                                     CHIEF JUSTICE
TEX. R. APP. P. 47
140019F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

VICTORIA STUART, Appellant                        On Appeal from the Criminal District Court
                                                  No. 2, Dallas County, Texas
No. 05-14-00019-CR       V.                       Trial Court Cause No. F10-62404-I.
                                                  Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                      Justices Myers and Evans participating.

      Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered May 27, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–